                                                  Entered on Docket
                                                  December 18, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


 1
                                             Signed and Filed: December 18, 2019
 2
 3
                                             ________________________________________
 4                                           DENNIS MONTALI
                                             U.S. Bankruptcy Judge
 5
 6
 7                         UNITED STATES BANKRUPTCY COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                    )    Bankruptcy Case
10                                            )    No. 16-30063-DM
     YELLOW CAB COOPERATIVE, INC.,            )
11                                            )    Chapter 11
12                                            )
                         Debtor.              )
13                                            )
                                              )
14   RANDY SUGARMAN, CHAPTER 11               )    Adversary Case No. 18-03075
15   TRUSTEE FOR YELLOW CAB                   )
     COOPERATIVE, INC.,                       ) Date: November 4, 2019
16                                            ) Time: 10:00 a.m.
                         Plaintiff,           ) Place: U.S. Bankruptcy Court
17                                            )        Courtroom 17, 16th Floor
     v.                                       )        San Francisco, CA 94102
18                                            )
19   DOUGLAS A. TAYLOR, AND DOES 1- )
     10,                            )
20                                  )
                    Defendants.     )
21                                  )
22
                      MEMORANDUM DECISION REGARDING DEFENDANT’S
23                      MOTION TO DISMISS ADVERSARY PROCEEDING
24        On November 4, 2019, this court held a hearing on the motion
25   of defendant Douglas A. Taylor (“Taylor”) to dismiss the Amended
26   Complaint for Professional Negligence, Accounting Malpractice,
27   and Negligence (“Amended Complaint”) filed by plaintiff Randy
28   Sugarman, the chapter 11 trustee (“Trustee”) for debtor Yellow

                                             -1-


     Case: 18-03075    Doc# 29   Filed: 12/18/19     Entered: 12/18/19 16:11:35     Page 1 of 6
 1   Cab Cooperative, Inc. (“YCC”).           For the reasons set forth below,

 2   the court is denying Taylor’s motion to dismiss (the “MTD”).

 3      A. The Amendments to The Complaint Give Rise to a Potential
           Defense to the In Pari Delicto Defense
 4
 5        In the initial complaint, Trustee asserted claims for

 6   professional malpractice, accounting malpractice, and conspiracy

 7   against Taylor, alleging that Taylor conspired or worked with

 8   YCC’s officers and directors to permit improper distributions to

 9   stakeholders and to shield assets from creditors.                 Applying

10   California law and precedent from the District Court for the

11   Northern District of California, this court held that the

12   doctrine of in pari delicto or “unclean hands” barred Trustee’s

13   claims and granted Taylor’s initial motion to dismiss, with

14   leave to amend.

15         The court concluded that the allegations of the initial

16   complaint that Taylor had conspired with YCC’s officers and

17   directors to divert funds from creditors precluded Trustee from

18   asserting the “adverse interest exception” to the “unclean

19   hands” doctrine.     See Memorandum Decision Regarding Defendant’s

20   Motion to Dismiss Adversary Proceeding entered on April 29, 2019

21   at Dkt. No. 13, pp. 9-10.         In particular, the allegation that

22   Taylor had conspired with all of YCC’s officers and directors

23   gave rise to the “sole actor defense” to Trustee’s “adverse

24   interest exception” and the Trustee’s claims were barred as a

25   matter of law.

26         In its Memorandum Decision, the court stated:

27               Taylor asserts that any damages arising from
            the alleged conduct were not caused by him, but by
28
            YCC’s officers and directors, who have already
                                            -2-


     Case: 18-03075   Doc# 29   Filed: 12/18/19   Entered: 12/18/19 16:11:35   Page 2 of 6
            settled with the Trustee. Causation is a factual
 1          issue, and but for the claims being barred under the
 2          in pari delicto doctrine, Trustee has alleged
            sufficient facts to survive a motion to dismiss
 3          based on lack of causation.

 4               That said, Trustee may have an independent
            claim for malpractice against Taylor not arising
 5
            from and independent of the alleged fraud of the
 6          debtor and its members. The court will therefore
            dismiss all claims in the Complaint, with leave to
 7          amend the accounting malpractice claim.
 8   Id. at 10 (emphasis added).
 9         In the Amended Complaint, Trustee no longer asserts a
10   conspiracy cause of action against Taylor, nor does he allege a
11   claim for fraud.       Instead, the claims that he now asserts –
12   professional negligence, accounting malpractice, and negligence
13   – do not require a showing of intent or scienter by Taylor.
14   Nonetheless, Trustee has revised the initial complaint to allege
15   that Taylor conspired or acted with “certain of YCC’s officers
16   and directors, or a subset of YCC’s officers and directors, to
17   divest YCC of valuable and necessary assets to allow improper
18   distributions to YCC members[.]”              See Amended Complaint at Dkt.
19   No. 19 at ¶ 12 (emphasis added); see also ¶ 13 of the Amended
20   Complaint.       By alleging that Taylor acted with only a subset of
21   YCC’s officers, Trustee is attempting to foreclose any
22   application of the “sole actor” exception and the in pari
23   delicto defense that gave rise to dismissal of the initial
24   complaint.       This allegation is sufficient to defeat Rule 12(b)
25   dismissal on the grounds that “unclean hands” bars Trustee’s
26   claims.   In other words, these amendments give rise to a
27   potential defense to the in pari delicto defense.
28

                                             -3-


     Case: 18-03075    Doc# 29   Filed: 12/18/19   Entered: 12/18/19 16:11:35   Page 3 of 6
        B. The Court Cannot Base Dismissal on Inconsistencies Between
 1         the Initial Complaint and the Amended Complaint
 2         In his MTD, Taylor notes the inconsistencies between the
 3   factual allegations of initial complaint (alleging that Taylor
 4   conspired with YCC members) and the Amended Complaint (alleging
 5   that Taylor conspired with a subset of YCC members).                   Taylor
 6   argues that Trustee is bound by his initial allegations and thus
 7   by the court’s initial decision to dismiss the adversary
 8   proceeding on the grounds of in pari delicto, citing Airs
 9   Aromatics, LLC v. Opinion Victoria’s Secret Stores Brand Mgmt.,
10   Inc., 744 F.3d 595, 600 (9th Cir. 2014).
11         In Airs Aromatics, the Ninth Circuit affirmed a dismissal
12   of an action without leave to amend, holding that amendment
13   would be futile because a “party cannot amend pleadings to
14   directly contradict an earlier assertion made in the same
15   proceeding.”       There, a patent holder suing for infringement
16   contended that the patent was in “usage” during the relevant
17   time period because it was the subject of litigation.                      The
18   plaintiff admitted to the district court and in its Ninth
19   Circuit appellate briefs, however, that it was “not actively
20   using the marks” and “that its activity was ‘effectively on
21   hold’ during the period of litigation.”               Because these admitted
22   facts would preclude the patent infringement action as a matter
23   of law, the district court concluded that leave to amend would
24   be futile.       Id.
25         In contrast, Trustee here has made no concessions which
26   would on their face defeat his claims for malpractice and
27   negligence.       Therefore, this court will follow the line of Ninth
28   Circuit cases holding that “there is nothing in the Federal
                                             -4-


     Case: 18-03075    Doc# 29   Filed: 12/18/19   Entered: 12/18/19 16:11:35    Page 4 of 6
 1   Rules of Civil Procedure to prevent a party from filing

 2   successive pleadings that make inconsistent or even

 3   contradictory allegations[.]” PAE Gov’t Servs., Inc. v. MPRI,

 4   Inc., 514 F.3d 856, 860 (9th Cir. 2007).              As stated in Williams

 5   v. Cty. of Alameda, 26 F.Supp.3d 925, 936 (N.D. Cal. 2014):

 6         Additionally, the Court will not consider any facts in
           the first amended complaint (“FAC”) that are not pled
 7
           in the SAC. In their motion papers, Defendants rely on
 8         allegations in the FAC that are not present in the SAC
           to support their arguments for dismissal. However, it
 9         is well-established that an amended pleading
           supersedes the original pleading and renders it of no
10         legal effect, unless the amended complaint
11         incorporates by reference portions of the prior
           pleading. . . . While prior pleadings may be
12         admissible in evidence against the pleader, the Court
           is bound to accept as true allegations in the
13         operative pleading on a motion to dismiss, and
14         generally cannot consider evidence outside the
           pleadings without converting a motion to dismiss into
15         a motion for summary judgment.

16   Id. (multiple citations and quotations omitted; internal

17   footnote omitted) (emphasis added).             In any event, amending the

18   complaint to add “certain” as a modifier to “officers and

19   directors” is not inherently contradictory.               To the extent that

20   the Amended Complaint may be inconsistent with allegations made

21   in other state court proceedings, the court cannot address those

22   inconsistencies in the context of a motion to dismiss, as it

23   involves evidence outside the pleadings.

24      C. The Court Will Not Require Further Amendment
25         Trustee is not asserting a fraud claim against Taylor and
26   is no longer pursuing the conspiracy claim against him.
27   Nonetheless, paragraph 13 of the Amended Complaint does allege
28   that Taylor “was complicit with certain members or a subset of

                                            -5-


     Case: 18-03075   Doc# 29   Filed: 12/18/19   Entered: 12/18/19 16:11:35   Page 5 of 6
 1   members of YCC’s management’s to misrepresent YCC’s financial

 2   health to its members, the California Office of Self-Insurance

 3   Plans, to which YCC reported its compliance annually with

 4   workers’ compensation self-insurance requirements, and the

 5   California Department of Motor Vehicles, to which YCC reported

 6   its compliance annually with commercial automobile liability

 7   self-insurance regulations.”

 8          While these allegations allude to some elements of a fraud

 9   claim (misrepresentations), Trustee’s claims against Taylor are

10   not predicated on fraud, but on his alleged malpractice and

11   negligence.      Moreover, Trustee was not a party to the

12   transactions between YCC and Taylor.             Furthermore, the

13   allegations of paragraph 12 that Taylor              “conspired” with a

14   subset of YCC’s officers and directors to divest YCC of assets,

15   to channel assets to an unrelated entity, and to funnel money

16   away from YCC and its creditors “to line the medallion holders’

17   pockets at the expense of the financial health of YCC,” do not

18   implicate a claim for fraud. Consequently, the court will not

19   require Trustee to further amend the complaint to provide more

20   particular details under Federal Rule of Civil Procedure 9(b).

21      D. Conclusion
22          In light of the foregoing, the court is denying Taylor’s
23   MTD.    Trustee should upload an order denying the motion for the
24   reasons set forth in this memorandum decision and comply with
25   B.L.R. 9022-1(c) before uploading the order.               The order should
26   also reflect that a status conference will be held on January
27   31, 2020, at 1:30 p.m.
28                        **END OF MEMORANDUM DECISION**

                                            -6-


     Case: 18-03075   Doc# 29   Filed: 12/18/19   Entered: 12/18/19 16:11:35   Page 6 of 6
